Citation Nr: 9932569	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis C 
and resulting end-stage renal failure. 

2.  Entitlement to service connection for chronic peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from March 1969 
to September 1970.  He served in Vietnam and his decorations 
include the Combat Action Ribbon, the Vietnam Campaign medal, 
and the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for end 
stage liver disease due to hepatitis C, chronic peripheral 
neuropathy, and peripheral neuropathy as a result of exposure 
to herbicides.  


FINDINGS OF FACT

1.  The evidence does not suggest that the veteran's 
currently manifested chronic hepatitis C and resulting end 
stage renal failure is etiologically related to his period of 
active military duty or to a "blood transfusion" received 
therein.  

2.  The evidence shows that the current diagnosis of 
peripheral neuropathy in the L3-L4 nerve root is 
etiologically related to a post-service on-the-job injury 
which occurred in 1988, and there is no evidence the current 
peripheral neuropathy is etiologically related to the 
veteran's period of active service or to Agent Orange 
exposure therein.  

3.  The record does not include a competent evidence of a 
current diagnosis of subacute or acute peripheral neuropathy 
as shown by medical diagnosis.  






CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis C and 
resulting end stage renal failure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

2.  The claim for service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for acute and subacute 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309 (e) (1999).  
or the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. See Note 2, 38 C.F.R. § 3.309 (1999).

It is noted that both service in Vietnam between January 9, 
1962 and May 7, 1975 and the establishment of one of the 
diseases listed in 38 C.F.R. § 3.309(e) (1999) are required 
in order to establish entitlement to the inservice 
presumption of exposure to an herbicide.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999); McCartt v. West, 12 Vet. App. 164 
(1999).  





Hepatitis C and resulting end stage renal failure

The veteran contends that he contracted hepatitis C via a 
blood transfusion in 1970, during his active military service 
in Vietnam.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for chronic Hepatitis C and 
resulting end stage renal failure.  Service medical records 
are negative for diagnosis or treatment for hepatitis C or 
manifestations thereof, there is no record of a "blood 
transfusion" which the veteran claims to have received 
during service in 1970, and there is no evidence which shows 
that hepatitis C was diagnosed, treated, or otherwise 
manifested within the years shortly following the veteran's 
discharge from active service.  In fact, a diagnosis of 
hepatitis C is not shown by the record until 1994 (a June 
1994 private record indicated that the date of onset of this 
disease was unknown, but stated that it was before 1992).  
However, the fact remains that hepatitis C was not diagnosed 
until several years after his discharge.  Therefore, there is 
no evidence of ongoing or continuing treatment for hepatitis 
C since the time of service, which would suggest that this 
disease had its onset therein.  

The veteran has not presented any additional evidence, to 
include a medical opinion, which supports his contentions 
that hepatitis C and the resulting end stage renal failure is 
related to his period of active service, or to a "blood 
transfusion," therein.  As a layman, the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of the onset of 
hepatitis C in service or any evidence of a link, or nexus, 
between the claimed disability and his period of active 
service.  As such, the requirements for a well grounded claim 
have not been satisfied, and the claim for service connection 
for hepatitis C and end stage renal failure is denied.  

Peripheral neuropathy

In his VA Form 9 (substantive appeal), dated January 1998, 
the veteran indicated that he was seeking service connection 
for peripheral neuropathy due to herbicide exposure.  The 
record demonstrates that on VA examination in 1996, the 
veteran was diagnosed with peripheral neuropathy in the L3, 
L4 nerve distribution.  To warrant application of the laws 
pertaining to service connection due to Agent Orange exposure 
on a presumptive basis, however, the peripheral neuropathy 
must be characterized as either subacute or acute, referring 
to a transitory condition which resolves once exposure has 
ended.  In this case, the veteran has been diagnosed with  a 
chronic peripheral neuropathy associated with lumbar disc 
disease, and therefore, the Board finds no basis for 
application of the provisions of 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals (Court) has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, 98 
Stat. 2715, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d. 1039 (Fed.Cir. 1994).  

However, the veteran has not presented any evidence, save his 
own opinion, that his currently manifested peripheral 
neuropathy is related to in-service exposure to Agent Orange.  
In fact, the evidence suggests that the current diagnosis of 
marked peripheral neuropathy at the L3-L4 root distribution 
(as shown on VA examination in 1996), is etiologically 
related to an on-the-job back injury which occurred many 
years following the veteran's discharge from active duty.  On 
recent VA examination, the veteran's history of herniated 
disc at L3-L4 was noted, and post-service medical records 
show that the currently manifested lumbar disc disease was 
initially manifested following an on-the-job injury which 
occurred 1988.  Following that injury, the veteran underwent 
multiple surgeries as treatment for continuing symptomatology 
in his extremities.  

In the Board's view, therefore, the evidence clearly 
demonstrates that the peripheral neuropathy manifested at the 
L3-4 root distribution is related to a post-service work 
injury which occurred over fifteen years following the 
veteran's discharge from active duty.  The veteran has not 
presented any documentation, to include a medical opinion, 
which suggests that the currently manifested peripheral 
neuropathy is related to his in-service exposure to Agent 
Orange.  His opinion is not competent medical evidence of 
such a causal relationship, (Espiritu v. Derwinski, 2 
Vet.App. 492 (1992)), and no competent medical evidence of 
such a relationship has been presented.

Thus, there is no medical evidence which demonstrates an 
etiological relationship between the currently manifested 
peripheral neuropathy at the L3,L4 nerve root and the 
veteran's period of active military service, to include 
exposure to Agent Orange therein.  Therefore, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the veteran's claim for service 
connection is denied.

Subacute and acute peripheral neuropathy

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for acute or subacute peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  
The record does not include a current diagnosis of a subacute 
or acute peripheral neuropathy, which for the purposes of 
38 C.F.R. § 3.309 is defined as a transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Therefore, the veteran has failed to present evidence which 
demonstrates the current manifestation of the claimed 
disability, as shown by medical diagnosis.  In order to 
warrant a grant of service connection, a claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As such, 
the Board finds that the requirements for a well grounded 
claim have not been satisfied, and accordingly, the veteran's 
claim for service connection for acute and subacute 
peripheral neuropathy must be denied.  


ORDER

As well grounded claims have not been presented, service 
connection is denied for chronic peripheral neuropathy, acute 
and subacute peripheral neuropathy, and chronic Hepatitis C 
with resulting end stage renal disease.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

